DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 12, 13, 15-17, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203762288 (LI hereinafter) in view of CN203952405 (ZHAO hereinafter), as evidenced by WO 2015/177294 (MIRONOV hereinafter).
A machine translation of CN203952405 was applied to translate CN203952405. All citations to ZHAO refer to the machine translation.  
	Regarding claim 1, LI teaches an apparatus (Fig. 1), comprising:
 	a heater zone (1022) configured to receive tobacco material (104) ([0024]); 
a magnetic field generator (103); 
and an elongate heater element (102) disposed around the heater zone and including heater material, specifically iron. The elongate heater element (102) comprises an elongate tubular heating member extending around the heating zone and consisting entirely of the heating material, which makes the elongate heater element (102) a closed circuit per the definition in the in the instant specification (page 10 , lines 5-8). 
While Li does not expressly teach that the heater material is heatable at least partially by magnetic hysteresis or that the magnetic field generator is configured to generate a plurality of varying magnetic fields, this is inherent in LI, as evidenced by Mironov, which teaches that inductive heating of a magnetic susceptor material located in a fluctuating magnetic field occurs by a combination of resistive heating due to eddy currents induced in the susceptor, and heat generated by magnetic hysteresis losses. Mironov teaches that preferred materials are iron or iron alloy (page 4, lines 34- page 5, lines 1-3).  
	LI does not expressly teach that the magnetic field generator is arranged to generate the plurality of varying magnetic fields to penetrate different respective portions of the heater element disposed at least partially around the heater zone. The instant disclosure states that this can be accomplished by having the magnetic field generator comprise more than one coil ([0082]). 
	ZHAO teaches an aerosol generating article comprising an inductor and a susceptor (abstract) wherein the inductor may comprise three coils that generate a fluctuating magnetic field (page 4, paragraph (4)). It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple coils surrounding the cavity, as taught by ZHAO, in the invention taught by LI with a reasonable expectation of success and predictable results. 
	Regarding claims 2 and 3, LI teaches that the heater zone (1022) is defined by the heater element (102), wherein the heater zone forms a chamber defined by heater element (102) which just contains the smokable material ([0026]), and therefore is free of any heater material. 
	Regarding claims 4 and 7, LI teaches a mass of thermal insulation between the coil and the heater element ([0027]). 
	Regarding claims 5 and 6, LI teaches that the magnetic field generator includes a coil (103) extending along a longitudinal axis that is substantially aligned with a longitudinal axis of the elongate heater element ([0026]), and a device configured to pass a varying electrical current through the coil (112).
	Regarding claim 9, LI teaches the insulation encircling the coil ([0027]). 
Regarding claim 10, LI does not explicitly state the dimensions of the gap between the heater element and the innermost surface of the coil (shown in Fig. 1). However, it would have been obvious for one of ordinary skill in the art to have optimized the size of the gap, so that the gap is not too small such that insulation cannot fit in the gap, but not too large that the device has unnecessary empty space within it contributing to the bulk, with reasonable expectation of success and predictable results.
Regarding claim 12, LI does not explicitly state that impedance of the coil is substantially equal to impedance of the heater element, however, it would have been obvious for one of ordinary skill in the art at the time of the invention to have done this in order to optimize energy transfer. 
Regarding claims 13 and 15-17, LI teaches that the heater material is comprised of iron ([0026]). 
Regarding claims 24 and 25, LI teaches an apparatus (Fig. 1), comprising: a heater zone (1022) configured to receive smokable material (104) ([0024]); a magnetic field generator (103) configured to generate varying magnetic fields; and an elongate heater element (102) disposed around the heater zone and including heater material that is heatable by penetration with the varying magnetic field (1021) to thereby heat the heater zone ([0026]). 
	LI does not expressly teach a controller programmed to cause the magnetic field generator to generate the first and second varying magnetic fields to penetrate different first and second respective portions of the heater element disposed at least partially around the heater zone, such that the first portion of the elongate heating element is heated independently of the second portion of the elongate heating element, and to generate the first and second respective portions of the heater element are heated at least partially together at the same time. 
	ZHAO teaches an aerosol generating article comprising an inductor and a susceptor (abstract) wherein the inductor may comprise three coils that generate a fluctuating magnetic field (page 4, paragraph (4)), which would result in the first portion of the elongate heater element heated independently of the second portion of the elongate heater element. It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple coils surrounding the cavity, as taught by ZHAO, in the invention taught by LI with a reasonable expectation of success and predictable results. 
	Regarding the limitations with respect to the controller, these are functional limitations in an apparatus claim. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, modified LI teaches three separate EM induction systems, each with their own controller (third paragraph from the end of ZHAO) and with an overall controller (‘guidance panel’ 29 in ZHAO)  which would result in the first portion of the elongate heater element heated independently of the second portion of the elongate heater element. Thus, modified LI would be inherently capable of programming the controller such that the first and second respective portions of the heater element are heated at least partially together at the same time, and such that the first and second respective portions of the heater element are heated at different rates.
In the alternative, it would have been obvious for one of skill in the art before the effective filing date to have programmed the overall controller (‘guidance panel’ 29 in ZHAO) such that the first portion of the elongate heater element is heated independently of the second portion of the elongate heater element, and such that the first and second respective portions of the heater element are heated at different rates, in order to precisely control the temperature (abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 7 above, and further in view of US 2014/0196716 (LIU hereinafter).
Regarding claim 8, the combined teaching of LI and ZHAO does not expressly teach the material of the insulation.
LIU teaches an e-cigarette with thermal insulation made of high temperature resistant cotton or non-woven fabrics ([0054]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the cotton or non-woven fabric as the thermal insulation in LI with predictable results and reasonable expectation of success. 	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 7 above, and further in view of US 5613505 (CAMPELL hereinafter).
Regarding claim 19, the combined teaching of LI and ZHAO does not expressly teach a first portion of the heater element that is more susceptible to eddy currents than a second portion.
CAMPELL teaches an inductive heating system for smoking articles comprising a multi-portioned heater element (Fig. 4, 102 and 114), wherein only one portion (102) is susceptible to eddy currents. It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a multicomponent heater element in the invention of LI because it provides for a more customized heating of the smokable material.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 1 above, and further in view of US 5591368 (FLEISCHHAUER hereinafter).
Regarding claim 20, the combined teaching of LI and ZHAO teaches the heater element includes an elongate heater member (102) comprising the heater material iron ([0026]). LI does not explicitly teach a coating on the heater member.
FLEISCHHAUER teaches a heater for use in an electrical smoking system with a coating of a ceramic material to further avoid oxidation and reaction (col. 17, lines 10-14). It would have been obvious for one of ordinary skill in the art at the time of the invention to have coated the inner surface of the heater member of LI with ceramic in order to help halt oxidation and reaction of the heater element from the volatilization of the smokable material in the heater zone. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of ZHAO as applied to claim 1 above, and further in view of US 20060196518 (HON hereinafter).
Regarding claim 21, the combined teaching of LI and ZHAO teaches a body (Fig. 1) including a magnetic field generator (103); and a mouthpiece (105) that defines a passageway (107) that is in fluid communication with the heater zone (1022) ([0024]); and LI teaches that the mouthpiece is movable relative to the body to permit access to the heater zone ([0031]).
LI does not expressly teach that the mouthpiece includes the elongate heater element. 
HON teaches an e-cigarette wherein the heater element is in the mouthpiece ([0020]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have extended the heater element of LI into the mouthpiece with a reasonable expectation success and predictable results.  

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Regarding the Applicants argument that there is no disclosure anywhere in Li that the inductive element 1021 is “in the form of a closed circuit” as now claimed in claim 1. The Examiner respectfully disagrees. 
The elongate heater element (102) comprises an elongate tubular heating member extending around the heating zone and consisting entirely of the heating material, which makes the elongate heater element (102) a closed circuit per the definition in the instant specification (page 10 , lines 5-8). 
The Applicant argues that the cited references must teach or suggest a controller having the claimed programming and cannot merely be “capable of” carrying out the claimed function. The Applicant states that Zhao does not teach the three induction systems are used at the same time and only teaches that they are used in sequence one after another. The Applicant also argues that there is no hint or suggestion which would lead one skilled in the art starting from Zhao or Li to arrive at the apparatus for heating an article in which different positions of the article are heated by using varying magnetic fields to heat at different rates. The Examiner respectfully disagrees.  
Modified LI teaches three separate EM induction systems, each with their own controller (third paragraph from the end of ZHAO) and with an overall controller (‘guidance panel’ 29 in ZHAO)  which would result in the first portion of the elongate heater element heated independently of the second portion of the elongate heater element. Thus, modified LI would be inherently capable of programming the controller such that the first and second respective portions of the heater element are heated at least partially together at the same time, and such that the first and second respective portions of the heater element are heated at different rates. In the alternative, it would have been obvious for one of skill in the art before the effective filing date to have programmed the overall controller (‘guidance panel’ 29 in ZHAO) such that the first portion of the elongate heater element is heated independently of the second portion of the elongate heater element, and such that the first and second respective portions of the heater element are heated at different rates, in order to precisely control the temperature (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747